— Order insofar as appealed from unanimously reversed, without costs of this appeal to either party and motion denied, without costs. Memorandum: In this separation action counsel fees were awarded although the papers filed .by the plaintiff wife failed to show reasonable probability of success. Such papers were vague and eonclusory and showed at best, one isolated act of physical violence by the defendant. The extent and result of such act were not stated. On the subsequent trial of the action the complaint was dismissed before the allowed counsel fees were paid. Although this was not necessarily conclusive on the question of the propriety of the allowance of counsel fees, it has some significance (cf. Polizotti v. Polizotti, 305 N. Y. 176). (Appeal from part of order of Erie Special Term granting plaintiff counsel fees and directing that the trial court determine the amount of alimony.) Present — Williams, P. J., Bastow, Halpern, MeClusky and Henry, JJ.